EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan J. Kasper on 2 February 2022.

The application has been amended as follows: 

Specification
On line 25 of page 5, replace “pressured-fitting” with “pressure-fitting.”
On line 9 of page 9, replace “pressured-fitting” with “pressure-fitting.”
On line 1 of page 11, replace “pressured-fitting” with “pressure-fitting.”
On lines 29–30 of page 11, replace “pressured-fitting” with “pressure-fitting.”
On line 4 of page 12, replace “pressured-fitting” with “pressure-fitting.”

Claims
Claim 12: The machine according to claim 3, wherein each of said access elements (21, 22, 23) [[each]] presents a respective actuation part (24) adopted to at least indicate a region thereof appropriate for handling a respective opening relative to said machine casing (2), and to provide support for handling a respective opening, including for actuation of an attachment device that does not require the use of a tool.

Claim 13: The machine according to claim 3,
wherein each of said access elements (21, 22, 23) [[each]] presents an actuation part (24), whereby said actuation part (24) is adapted so as to provide support for a user’s finger.
Claim 16: The machine according to claim 1,
wherein said fluid storage (3) comprises a first reservoir (31) for collecting and supplying water, and a second reservoir (32) for collecting and supplying milk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOHN J NORTON/Primary Examiner, Art Unit 3761